Citation Nr: 1726497	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO. 10-08 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation prior to January 20, 2016 and in excess of 10 percent as of January 20, 2016 for gastroesophageal reflux disease (GERD) and antral gastropathy (claimed as esophageal reflux, constipation, gastritis with H. pyloric and abdominal pain).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the United States Air Force from February 1983 to January 2009.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.

The RO granted service connection for GERD, and assigned a noncompensable rating (0 percent) effective February 2009.

In September 2013, the Board denied an initial compensable rating for GERD.

In April 2015, the Veteran and the Secretary of VA filed a Joint Motion for Partial Remand (JPMR) at the United States Court of Appeals for Veterans Claims (CAVC). The Court granted the motion, which vacated the relevant portion of the September 2013 decision and remanded the case for further development. Specifically, the Board was asked to address whether a staged rating was appropriate in considering the manifestation of the Veteran's gastroenterological symptoms and to provide an adequate explanation for its rationale.

In November 2015, the Board remanded the case to the RO so that treatment records related to GERD, between April 2015 and September 2015, could be obtained.

In February 2017, the Board remanded the case so that a medical examination could be obtained. In a March 2017 rating decision, a 10 percent evaluation was granted for the service-connected disability, effective January 2016.

The Veteran's claim has since returned to the Board for further consideration.

FINDINGS OF FACT

1. The symptoms of the Veteran's GERD and antral gastropathy, from February 1, 2009 to March 20, 2017, are most analogous to pyrosis and regurgitation.

2. The symptoms of the Veteran's GERD and antral gastropathy, from March 20, 2017, are most analogous to persistent recurrent epigastric distress, dysphagia, pyrosis, regurgitation, productive of considerable impairment of health.


CONCLUSIONS OF LAW

1. The criteria for an increased rating of 10 percent, but no higher, for GERD and antral gastropathy have been met from February 1, 2009 to March 20, 2017. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.113, 4.114, Diagnostic Code 7346 (2016).

2. The criteria for an increased rating of 30 percent, but no higher, for GERD and antral gastropathy have been met from March 20, 2017. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.113, 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in February 2017, the Board remanded the GERD disability increased rating issue to for additional development. The Veteran received a VA examination. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016). The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016). However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2016).

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The present case requires the Board to rate the severity of a digestive system disability. The severity of a digestive system disability is ascertained, for VA rating purposes, by application of the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114. The Board points out that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other. Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability picture. 38 C.F.R. § 4.114.

Pursuant to Diagnostic Code 7346, a 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. Comparatively, a 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. Lastly, a 10 percent rating is assigned for two or more of the symptoms listed in the criteria for a 30 percent rating but with less severity.


A. From February 1, 2009 to March 20, 2017

After having carefully reviewed the evidence of record, the Board finds that the evidence supports the grant of an initial evaluation of 10 percent, but no higher, from February 1, 2009, to March 20, 2017, is warranted for GERD and antral gastropathy.  The reasons for this determination follow.

In a private medical record from the Blue Family Practice Clinic dated September 2008, the Veteran was found to have heartburn, nausea, abdominal pain, and constipation. There was no vomiting, abdominal swelling, or diarrhea according to the exam.

The Veteran also received a VA exam in September 2008 where she complained of chronic constipation, GERD, abdominal pain, acid indigestion, and pyrosis. The examiner noted that there was no history of dysphagia.

In appealing a denial, in March 2010 VA Form 9, the Veteran wrote that she experiences constant discomfort from acid indigestion, pyrosis, regurgitation, and nausea. The Veteran complained of chronic constipation and Irritable Bowel Syndrome (IBS).

The Veteran's September 2008 records show heartburn, also known as pyrosis. Additionally, the Veteran's statement from March 2010 shows complaints of pyrosis and regurgitation.

As a layperson, the Veteran is competent to report on matters observed within her personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). As such, the Board finds that the Veteran is competent to report on her own pyrosis, regurgitation, and nausea. The Board also finds the Veteran's testimony to be credible, as her reports are facially plausible and consistent with other evidence submitted on the Veteran's behalf. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

Thus, in viewing the current evidence of record in its entirety, the Board finds that, for the period of the claim from February 1, 2009 to January 20, 2016, the Veteran suffered at least two symptoms from the 30 percent rating criteria. As such, the Board finds the assignment of a 10 rating to be appropriate for this time period and the claim is granted to that extent. See 38 C.F.R. § 4.114.

In March 2017, the Veteran was granted a 10 percent evaluation under Diagnostic Code 7346, effective January 20, 2016, based upon the results of the March 2017 VA examination and the Veteran's statement in support of claim, received on January 20, 2016.

There are no records of any other new symptoms or medical examinations during this time period.

The Board finds that the preponderance of the evidence, however, is against an initial rating in excess of 10 percent during this time period, as the evidence of record does not show persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal, or arm or shoulder pain, productive of considerable impairment of health to warrant a 30 percent disability rating. 

In summary, while the Veteran has complained of varied symptoms, objectively she has not been shown to be suffering from persistently recurrent epigastric distress with dysphagia or substernal, or arm or shoulder pain, nor have her symptoms been shown to result in considerable impairment of health. The 10 percent evaluation assigned contemplates impairment in health and adequately addresses her subjective complaints as well as the objective findings.

C. From March 20, 2017

In March 2017, the Veteran was given a VA exam. The examiner found that the Veteran experienced persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, and shoulder pain. The examiner noted that the Veteran experiences sleep disturbances caused by esophageal reflux and nausea more than four times a year. The examiner also noted that the Veteran experiences four or more episodes of vomiting that have an average duration of ten days per episode.

The Veteran also mentions, in other Statements in Support of the Claim, that her chronic constipation and IBS continue to be a problem.

The Board finds that the symptoms experienced by the Veteran constitute considerable impairment of health.

As mentioned above, under Diagnostic Code 7346, a 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 10 percent rating is assigned for two or more of the symptoms listed in the criteria for a 30 percent rating but with less severity.

Thus, in viewing the current evidence of record in its entirety, the Board finds that, from March 20, 2017, the Veteran's symptoms more closely resemble the 30 percent rating criteria. As such, the Board finds the assignment of a 30 rating to be appropriate and the claim is granted to that extent. See 38 C.F.R. § 4.114.

However, an initial evaluation in excess of 30 percent as of March 20, 2017, is not warranted. During the entirety of the appeal period, the record does not reflect the severity of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health that is contemplated by the 60 percent criteria. The Veteran has not complained of material weight loss Therefore, a 60 percent evaluation is not warranted.


D. IBS

The Veteran has complained of IBS, and the Board will examine whether the Veteran is entitled to a higher evaluation than as provided under Diagnostic Code 7346 at any time in the appeal period. Under Diagnostic Code 7319, a 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress. A maximum 30 percent rating is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress. 38 C.F.R. § 4.114.

From February 1, 2009 to March 20, 2017, the Veteran is entitled to a 10 percent evaluation under Diagnostic Code 7346. During this time period, the Veteran indicated she experienced chronic constipation and IBS. The Veteran did not complain of diarrhea or alternating diarrhea and constipation during this time period, so a higher evaluation of 30 percent is not warranted. From March 20, 2017, the Veteran is entitled to a 30 percent evaluation under Diagnostic Code 7346, which is the maximum benefit under Diagnostic Code 7319. Accordingly, the Veteran is not entitled to any higher evaluation under Diagnostic Code 7319 for the entirety of the appeal period.

When a disability is encountered that is not listed in the rating schedule it is permissible to rate under a closely related disease or injury in which the functions affected, the anatomical location and the symptomatology are closely analogous to the condition actually suffered from. 38 C.F.R. § 4.20. Accordingly, the Veteran's GERD and antral gastropathy, chronic constipation and IBS are properly rated under Diagnostic Code 7346.

The Board observes that 38 C.F.R. § 4.114 mandates that "[r]atings under [DCs] 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other," and that "[a] single evaluation will be assigned under the [DC] which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation."

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's disability. After review, however, the Board observes that no other diagnostic code provides for a higher rating based on the evidence of record and that the diagnostic code utilized best addresses her disability picture.


ORDER

Entitlement to a 10 percent evaluation from February 1, 2009 to March 20, 2017 GERD and antral gastropathy is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating of 30 percent from March 20, 2017 for GERD and antral gastropathy is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


